Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The 35 U.S.C. § 112(b) rejection has been overcome with the current claim amendments. 
Claim Rejections - 35 USC § 102
	The previous rejection has been overcome with the arguments presented in the most recent response. The prior art rejection is removed because the Camire does not teach recovery of calcium carbonate. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teir et al. (US 8,603,428).
Teir teaches using processed slag in road construction and cement (col. 1, lines 26-33). The processed slag will be suitable for use in construction. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teir et al. (US 8,603,428) as above. 
Tier teaches a processed slag that is produced through a process of selective extraction of elements of the slag. One of those elements is an alkaline earth element, calcium. Tier prefers to remove the most calcium as possible from the slag because calcium carbonate is a marketable material (col. 2, lines 13-22). However, Tier indicates that the amount of calcium removed from the slag can be adjusted based on the concentration of the extractant. Tier states that water will remove 10% of the Ca and as the molarity of the solvent increases that more calcium will be removed. Figures 2 and 3 teach an amount that overlaps the claimed amount. 
Regarding claims 4-5, the slag of Teir does not state that the slag will have the claimed properties but because the calcium will be removed in the same process, it would be expected that the claimed properties will exist or would have been obvious to one of ordinary skill in the art at the time of the invention. 

Response to Arguments
The amendments to the claim have been addressed above. If a greater amount of calcium can be extracted from the slag, then it is reasonable to conclude that adjustments could be made to remove less calcium from the slag. The difficulty is in removing more calcium as this is the desired residue, not in retaining more calcium, which is the current state of the slag. 
Applicant’s argument that Tier fails to teach incorporation of depleted slag produced by extraction of alkaline earth content in such materials does not overcome the rejection. First, Tier teaches that slag is used in construction. The byproduct of the extraction process of Tier will be valuable metals as well as a slag. Because slag is used in construction, this slag will be suitable for construction. Second, applicant’s motivation and the benefits of the invention need not be found in the prior art during examination. Any advantages taught in the current disclosure are not contain in the language of the claim. Third, applicant has no indicated that untreated steel slag is not equivalent to alkaline-earth depleted slag. A recovered slag is taught in Tier and Tier indicates that slag can be used in cement aggregate and road construction materials. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732